internal_revenue_service index no number release date cc dom p si - plr-107492-99 date x a b c d d1 d2 year year year dear this responds to your letter dated date and subsequent correspondence submitted on x’s behalf requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 the shareholders of x are a b c and d b as x’s secretary represents that it was the shareholders’ intent that x elect to be an s_corporation effective d2 of year b represents that x relied on x’s outside accountant to prepare a form_2553 election by a small_business_corporation to be effective for x’s year tax_year b further represents that the former bookkeeper for x timely mailed the form_2553 to the appropriate service_center however the service_center has no record of the form_2553 on file for the year year and year tax years x filed its tax_return using form_1120s u s income_tax return for an s_corporation and the shareholders of x filed their returns consistent with x being an s_corporation sec_1362 of the code provides that if-- a an election under sec_1362 is made for any_tax year after the date prescribed by sec_1362 for making such election for such tax_year or no such election is made for any_tax year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such tax_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year tax_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year tax_year within days of the date of this letter then such election will be treated as timely mad e for x’s year tax_year a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
